

WARRANT CLARIFICATION AGREEMENT


 
This Warrant Clarification Agreement (this “Agreement”), dated August 11, 2006,
is to the Warrant Agreement, dated as of January 24, 2006 (the “Warrant
Agreement”), by and between Argyle Security Acquisition Corporation, a Delaware
corporation, with offices at 200 Concord Plaza, Suite 700, San Antonio, Texas
78216 (“Company”), and American Stock Transfer & Trust Company, a New York
corporation, with offices at 6201 15th Avenue, Brooklyn, New York 11219
(“Warrant Agent”).
 
WHEREAS, Section 9.8 of the Warrant Agreement provides that the parties to the
Warrant Agreement may amend the Warrant Agreement without the consent of any
registered holder for the purpose of curing any ambiguity, or of curing,
correcting or supplementing any defective provision contained therein or adding
or changing any other provisions with respect to matters or questions arising
under the Warrant Agreement as the parties may deem necessary or desirable and
that the parties deem shall not adversely affect the interest of the registered
holders;
 
WHEREAS, as a result of certain questions that have arisen regarding the
accounting treatment applicable to the Warrants, the parties hereto deem it
necessary and desirable to amend the Warrant Agreement to clarify that the
registered holders do not have the right to receive a net cash settlement in the
event the Company does not maintain a current prospectus relating to the common
stock issuable upon exercise of the warrants at the time such warrants are
exercisable.
 
NOW, THEREFORE, in consideration of the mutual agreements contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, and intending to be legally bound hereby, the parties
hereto agree to amend the Warrant Agreement as set forth herein.
 
1.  Warrant Agreements. The undersigned hereby agree that the Warrant Agreement
is hereby amended by adding the following last sentence to Section 3.3.2:
 
“In no event will the registered holder of a Warrant be entitled to receive a
net-cash settlement or other consideration in lieu of physical settlement in
shares of Common Stock if the Common Stock underlying the Warrants is not
covered by an effective registration statement.”
 
2.  Miscellaneous.
 
a.  Governing Law; Jurisdiction. The validity, interpretation, and performance
of this Agreement shall be governed in all respects by the laws of the State of
New York, without giving effect to conflict of laws. The Company hereby agrees
that any action, proceeding or claim against it arising out of or relating in
any way to this Agreement shall be brought and enforced in the courts of the
State of New York or the United States District Court for the Southern District
of New York, and irrevocably submits to such jurisdiction, which jurisdiction
shall be exclusive. The Company hereby waives any objection to such exclusive
jurisdiction and that such courts represent an inconvenience forum. Any such
process or summons to be served upon the Company may be served by transmitting a
copy thereof by registered or certified mail, return receipt requested, postage
prepaid, addressed to it in care of the address set forth above or such other
address as the undersigned shall furnish in writing to the other. Such mailing
shall be deemed personal service and shall be legal and binding upon the Company
in any action, proceeding or claim.
 

--------------------------------------------------------------------------------


b.  Responsibility of the Warrant Agent. The Warrant Agent has no responsibility
for the correctness of the recitals above which shall be taken as statements of
the Company, and makes no representations as to the validity, sufficiency or
enforceability of this Agreement.
 
c.  Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and to their respective heirs, legal
representatives, successors and assigns.
 
d.  Entire Agreement. This Agreement sets forth the entire agreement and
understanding between the parties as to the subject matter thereof and merges
and supersedes all prior discussions, agreements and understandings of any and
every nature among them. Except as set forth in this Agreement, provisions of
the original Warrant Agreement which are not inconsistent with this Agreement
shall remain in full force and effect. This Agreement may be executed in
counterparts.
 
e.  Severability. This Agreement shall be deemed severable, and the invalidity
or unenforceability of any term or provision hereof shall not affect the
validity or enforceability of this Agreement or of any other term or provision
hereof. Furthermore, in lieu of any such invalid or unenforceable term or
provision, the parties hereto intend that there shall be added as a part of this
Agreement a provision as similar in terms to such invalid or unenforceable
provision as may be possible and be valid and enforceable

NY504891.2
207873-10002


--------------------------------------------------------------------------------





 
IN WITNESS WHEREOF, the parties hereto have executed this Warrant Clarification
Agreement as of the date first written above.
 

       
ARGYLE SECURITY ACQUISTION CORPORATION
 
   
   
    By:   /s/ Ron Chaimovaki
 
Name:

--------------------------------------------------------------------------------

Ron Chaimovski
  
Title: Co-CEO and Vice Chairman

 

       
AMERICAN STOCK TRANSFER & TRUST COMPANY
 
   
   
    By:   /s/ Herb Lemmer
 
Name:

--------------------------------------------------------------------------------

Herb Lemmer
  
Title: Vice President





--------------------------------------------------------------------------------

